UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2270


EUGENE SHERLOCK HOLMES,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; ROY COOPER, as Administrator of the
Estate of Attorney General for the State of North Carolina;
ALL MEDIA T.V. STATIONS IN NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cv-00570-FDW-DSC)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene T. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Sherlock Holmes appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint as frivolous

and for failure to state a claim.                   On appeal, we confine our

review to the issues raised in the Appellant’s brief.                         See 4th

Cir.    R.   34(b).      Because    Holmes     does       not    challenge     in   his

informal brief the basis for the district court’s disposition,

he     has   forfeited       appellate    review     of     the    court’s     order.

Accordingly,     we    affirm     the    district     court’s      judgment.         We

dispense     with     oral    argument     because        the    facts   and    legal

contentions     are   adequately        presented    in    the    materials    before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2